Per Curiam :
This court having awarded costs to abide the result of the final judgment in the,action and the final judgment having been for the plain, tiff, the latter was absolutely entitled to costs regardless of whether or not costs were allowed at Special Term. But the judgment at Special Term expressly awarded those costs, so no question of that kind was presented. The order should be affirmed, with ten dollars costs and disbursements. Present — Ingraham, McLaughlin, Laughlin, Clarke and Scott, JJ. Order affirmed, with ten dollars costs and disbursements.